DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 6,373,701) in view of Shibazaki (JP 2000269671 – attached hereto) and further in view of Pan et al. (US 6,702,007 – hereinafter, “Pan”).
With respect to claim 1, Lo teaches (In Figs 1, 4-5) a heat sink comprising: a heat sink body (Body of 10) having a heat-absorbing surface (15) that absorbs heat transferred from a heat-generating body, and a heat-dissipating surface (13) that externally radiates the heat; a holding member (30) that is held against the heat-
With respect to claim 2, Pan further teaches (In Fig 5) the first fixation portion (Portion of 1 within 32) has an insertion portion that protrudes from a heat-absorbing surface towards the holding member (3) and that is inserted through a through-hole (32) formed in the holding member, and an engagement portion that is provided on the tip of the insertion portion and that engages with the through-hole (See Fig 5, flared portion at the end of 1 within 32).  
With respect to claim 3, Pan further teaches that a plurality of the first fixation portions are arrayed so as to be spaced apart from each other (See Fig 5).
With respect to claim 5, Pan further teaches a plurality of the second fixation portions (18’) that are arrayed so as to be spaced apart from each other along the edge of the heat-absorbing surface (See Fig 5).
With respect to method claim 6, some of the method steps recited in the claims are inherently necessitated by the device structure as taught by the Lo and Shibazaki references however neither Lo nor Shibazaki teaches that the heat sink body, the fixation portion, and the holding member are molded integrally.  Pan, however, further teaches molding integrally a heat sink body (1), a fixation portion (Portion of 1 within 32) and a holding member (3, see Fig 5, see also Col. 2, ll. 37-65).  It would have been .

Response to Arguments
With respect to the Applicant’s remarks to claim 1 that, “Therefore, Applicant respectfully submits that Lo fails to disclose, inter alia, "the second fixation portion having a contact portion that is provided on a corner of the heat-absorbing surface on the heat sink body and that contacts a heat transfer surface, on the holding member, facing a side opposite to the heat-absorbing surface, and a connection portion that connects the contact portion with the heat sink body" as recited in claim 1.
As conceded by the Examiner, Pan does not disclose these features either. 
Applicant therefore respectfully submits that claim 1 is not unpatentable in view of the cited art, and respectfully requests withdrawal of the rejection drawn thereto.” (Present remarks page 7) the Examiner agrees but notes the new grounds of rejection above to claim 1 where new reference Shibazaki is introduced which clearly teaches fixation portions on a corner surface of a heat sink body.  Thus claim 1 is believed to be prima facie obvious in view of Lo and Shibazaki.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY PAPE/Primary Examiner, Art Unit 2835